Filed Pursuant to Rule 424(b)(3)Registration No. 333-155761 PROSPECTUS SUPPLEMENT(To Prospectus dated October 13, 2009) 5,000,000 Shares Winthrop Realty Trust Common Shares of Beneficial Interest This is an offering of 5,000,000 common shares of beneficial interest, par value $1.00 per share, of Winthrop Realty Trust. Our common shares trade on the New York Stock Exchange, which we refer to as the NYSE, under the symbol FUR. The last reported trading price of our common shares on September 21, 2010 was $13.85. The underwriter has agreed to allocate for sale in the offering, at the same price as will be initially offered by the underwriter to others, 200,000 common shares to FUR Investors LLC and its affiliates. FUR Investors LLC is an entity that currently holds 14.9% of our outstanding shares and whose membership consists, in part, of our executive officers. FUR Investors LLC and its affiliates have agreed to acquire such shares. Investing in our common shares involves risks. See "Risk Factors" beginning on page S-9 of this prospectus supplement and in our Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Per Share Total Price to the public $ 12.25 $ 61,250,000 Underwriting discounts and commissions $ 0.6125 $ 2,940,000 * Proceeds to Winthrop Realty Trust (before expenses) $ 11.6375 $ 58,310,000 * * Such totals have been reduced with respect to the 200,000 common shares to be purchased by FUR Investors LLC and its affiliates, for which we will not pay any underwriting fees. We have granted the underwriter the option to purchase up to an additional 750,000 common shares on the same terms and conditions set forth above if the underwriter sells more than 5,000,000 common shares in this offering. The price per share paid by the underwriter for these option shares will be reduced by any dividends or distributions declared by us and payable on the shares initially purchased by the underwriter in this offering but not payable on option shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement. Any representation to the contrary is a criminal offense. Barclays Capital expects to deliver the shares on or about September 27, 2010. Barclays Capital Prospectus Supplement dated September 22, 2010. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-3 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-3 WHERE YOU CAN FIND MORE INFORMATION S-4 CAUTIONARY STATEMENTS CONCERNING FORWARD LOOKING STATEMENTS S-4 PROSPECTUS SUPPLEMENT SUMMARY S-6 THE OFFERING S-8 RISK FACTORS S-9 CAPITALIZATION S-11 USE OF PROCEEDS S-12 FEDERAL INCOME TAX CONSIDERATIONS S-12 UNDERWRITING S-22 EXPERTS S-26 LEGAL MATTERS S-26 Prospectus Page CAUTIONARY STATEMENTS CONCERNING FORWARD-LOOKING STATEMENTS 1 ABOUT THIS PROSPECTUS 1 OUR COMPANY 2 RISK FACTORS 2 DESCRIPTION OF OUR COMMON SHARES 14 General 14 Shareholder Liability 14 Voting Rights 14 Transfer Agent and Registrar 15 Restriction on Size of Holdings 15 Trustee Liability and Indemnification 15 DESCRIPTION OF OUR PREFERRED SHARES 15 General 16 Terms 16 Rank 17 Dividends 17 Redemption 17 Liquidation Preference 17 Voting Rights 18 Conversion Rights 18 Restrictions on Ownership 18 Transfer Agent 18 Terms of Our Series B-1 Preferred Shares 18 DESCRIPTION OF RIGHTS 22 General 23 Terms 23 DESCRIPTION OF OUR DEBT SECURITIES 23 General 23 Terms 24 Denomination, Interest, Registration and Transfer 26 Merger, Consolidation or Sale of Assets 27 Certain Covenants 27 Events of Default, Notice and Waiver 28 Modification of the Indenture 29 Subordination 31 S-i Page Discharge, Defeasance and Covenant Defeasance 32 Conversion Rights 34 Payment 34 Global Securities 34 FEDERAL INCOME TAX CONSIDERATIONS 34 General 35 Requirements for Qualification 36 Taxation of Holders of Common or Preferred Shares U.S. Shareholders 40 Non-U.S. Shareholders 42 Other Tax Consequences 44 Taxation of Holders of Fixed Rate Debt Securities 44 U.S. Holders 44 Non-U.S. Holders 45 USE OF PROCEEDS 46 PLAN OF DISTRIBUTION 46 To Underwriters 47 Through Agents and Dealers 47 Delayed Delivery Contracts 47 General Information 47 RATIOS OF EARNINGS TO FIXED CHARGES AND EARNINGS TOCOMBINED FIXED CHARGES AND PREFERRED SHARE DIVIDENDS 49 EXPERTS 50 LEGAL MATTERS 50 WHERE YOU CAN FIND MORE INFORMATION 51 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 51 You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying base prospectus. We have not authorized anyone to provide you with additional or different information from that contained or incorporated by reference in this prospectus supplement and the accompanying base prospectus. The information contained in this prospectus supplement and the accompanying base prospectus is accurate only as of the date on the front cover of this prospectus supplement and any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement. S-ii ABOUT THIS PROSPECTUS SUPPLEMENT Unless the context otherwise requires, references in this prospectus supplement and the accompanying base prospectus to we, us, or Company refer to Winthrop Realty Trust and its subsidiaries. This document is in two parts. The first part is this prospectus supplement, which describes the terms of the offering and also adds to and updates information contained in the accompanying base prospectus. The second part is the accompanying base prospectus, which provides more general information. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying base prospectus, on the other hand, you should rely on the information in this prospectus supplement. It is also important for you to read and consider all information contained in this prospectus supplement and the accompanying base prospectus, including the documents we have referred you to in the section entitled Where You Can Find More Information below in this prospectus supplement. The information incorporated by reference is considered part of this prospectus supplement. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The Securities and Exchange Commission, which we refer to as the SEC, allows us to incorporate by reference the information we file with them, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this prospectus supplement, and information that we file later with the SEC will automatically update and supersede this information. We incorporate by reference the documents listed below and any future filings we will make with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, which is commonly referred to as the Exchange Act:  Annual Report on Form 10-K for the year ended December 31, 2009;  Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010 and June 30, 2010;  Current Reports on Form 8-K filed on September 21, 2010, September17, 2010, August6, 2010 (solely with respect to Item 8.01), August2, 2010, June29, 2010, May11, 2010 and May7, 2010 (solely with respect to Item 8.01) March5, 2010 (solely with respect to Items 5.03 and 8.01) and January29, 2010; and  Our Definitive Proxy Statement on Schedule 14A dated April 5, 2010. You may request a copy of these filings, at no cost, by writing or telephoning us at the following address: Beverly BergmanDirector of Investor RelationsWinthrop Realty Trust7 Bulfinch Place, Suite 500Boston, MA 02114(617) 570-4614 You should rely only on the information or representations provided in or incorporated by reference into this prospectus supplement and the accompanying base prospectus. We have not authorized anyone else to provide you with different information. You should not assume that the information in this prospectus supplement, the accompanying base prospectus or any supplement hereto or thereto is accurate as of any date other than the date on the front of those documents. S-3 WHERE YOU CAN FIND MORE INFORMATION We are subject to the informational requirements of the Exchange Act, which requires us to file reports and other information with the SEC. You can inspect and copy reports, proxy statements and other information filed by us at the Public Reference Room maintained by the SEC at treet, N.E., Washington, D.C. 20549. You can obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. You can obtain copies of this material by mail from the Public Reference Room of the SEC at 1580, treet, N.E., Washington, D.C. 20549, at prescribed rates. You can also obtain such reports, proxy statements and other information from the web site that the SEC maintains at http://www.sec.gov. Reports, proxy statements and other information concerning us may also be obtained electronically at our website, http://www.winthropreit.com, and through a variety of databases, including, among others, the SECs Electronic Data Gathering and Retrieval (EDGAR) program, Knight-Ridder Information Inc., Federal Filing/Dow Jones and Lexis/Nexis. None of the information on those websites that is not otherwise expressly set forth in or incorporated by reference in this prospectus supplement is a part of this prospectus supplement. CAUTIONARY STATEMENTS CONCERNING FORWARD-LOOKING STATEMENTS Any statements included in this prospectus supplement or the accompanying base prospectus, including any statements in the documents that are incorporated by reference herein or therein that are not strictly historical are forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Any such forward-looking statements contained or incorporated by reference herein should not be relied upon as predictions of future events. Certain forward-looking statements can be identified by the use of forward-looking terminology such as believes, expects, may, will, should, seeks, approximately, intends, plans, pro forma, estimates or anticipates or the negative thereof or other variations thereof or comparable terminology, or by discussions of strategy, plans, intentions or anticipated or projected events, results or conditions. Such forward-looking statements are dependent on assumptions, data or methods that may be incorrect or imprecise and they may be incapable of being realized. Such forward-looking statements include statements with respect to:  the declaration or payment of distributions by us;  the ownership, management and operation of properties;  potential acquisitions or dispositions of our properties, assets or other businesses;  our policies regarding investments, acquisitions, dispositions, financings and other matters;  our qualification as a real estate investment trust under the Internal Revenue Code of 1986, as amended, which we refer to as the Code;  the real estate industry and real estate markets in general;  the availability of debt and equity financing;  risks related to subordinate loan assets in which we invest;  interest rates;  general economic conditions;  supply of real estate investment opportunities and demand;  trends affecting us or our assets;  the effect of acquisitions or dispositions on capitalization and financial flexibility;  the anticipated performance of our assets and of acquired properties and businesses, including, without limitation, statements regarding anticipated revenues, cash flows, funds from operations, earnings before interest, depreciation and amortization, property net operating income, operating or profit margins and sensitivity to economic downturns or anticipated growth or improvements in any of the foregoing; and S-4  our ability, and that of our or assets and acquired properties and businesses, to grow. You are cautioned that, while forward-looking statements reflect our good faith beliefs, they are not guarantees of future performance and they involve known and unknown risks and uncertainties. Actual results may differ materially from those in the forward-looking statements as a result of various factors. The information contained or incorporated by reference in this prospectus supplement, including, without limitation, the information set forth in Risk Factors in our Annual Report on Form 10-K for the year ended December31, 2009, which we refer to as the 2009 10-K, that are incorporated by reference in this prospectus supplement, identifies important factors that could cause such differences. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements that may reflect any future events or circumstances, except as required by applicable law, rules or regulations. S-5 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information from this prospectus supplement. The following summary information is qualified in its entirety by the information contained elsewhere or incorporated by reference in this prospectus supplement and the accompanying base prospectus. This summary does not contain all of the information that you should consider prior to making your investment decision. You should read the following summary in conjunction with the more detailed information contained elsewhere in this prospectus supplement and the accompanying base prospectus, and the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying base prospectus before making an investment decision. Unless the context otherwise requires, references to we, us, our or the Company refer to Winthrop Realty Trust and its subsidiaries. Our Company We are a real estate investment trust, commonly referred to as a REIT, formed under the laws of the State of Ohio. Our operations are managed by FUR Advisors LLC. Our common shares are traded on the NYSE under the symbol FUR. We conduct our business through WRT Realty L.P., a Delaware limited partnership which we refer to as the operating partnership. We are the sole general partner of, and own all of the limited partnership interests in, the operating partnership. Our operating partnership structure, commonly referred to as an umbrella partnership real estate investment trust or UPREIT structure, provides us with additional flexibility when acquiring properties for cash and/or by issuing to sellers, as a form of consideration, limited partnership interests in our operating partnership. We are engaged in the business of owning and managing real property and real estate related assets. Our business objective is to maximize long-term shareholder value through a total return value approach to real estate investing. As a result of our emphasis on total return, while we seek to achieve a stable, predictable dividend for our shareholders, we do not select or manage our investments for short-term dividend growth, but rather towards achieving overall superior total return. Our approach focuses on opportunistic investments and provides us with both the ability to capitalize on evolving market conditions and the flexibility to pursue diverse opportunities. We believe this approach will ultimately result in long term increased share value. We operate in three strategic business segments: (i) operating properties; (ii) loan assets; and (iii) REIT equity and debt securities. We acquire assets through direct ownership as well as through strategic alliances and ventures. Our primary sources of income are: rental income and tenant recoveries from leases of our operating properties; interest income and discount accretion from our loan assets; and interest and dividend income and appreciation from our investments in REIT securities. Our Company Information Our executive offices are located at 7 Bulfinch Place, Suite 500, Boston, Massachusetts 02114-9507 and Two Jericho Plaza, Jericho, New York 11753. Our telephone numbers are (617) 570-4614 and (516) 822-0022 and our website is located at http:/www.winthropreit.com. None of the information on our website that is not otherwise expressly set forth in or incorporated by reference in this prospectus supplement is a part of this prospectus supplement. Recent Developments Asset Acquisitions and Pay-offs First Mortgage Pay-off (San Diego, California) . On August27, 2010, our first mortgage loan secured by the RobertF. Driver Building located in San Diego, California was fully satisfied. Our annualized return on this $6,700,000 investment, which we acquired in May2010, was 12.9%. S-6 Performing Mezzanine Loan Acquisition (Shirley, New York) . On August31, 2010, we acquired for $250,000 a performing mezzanine loan which had an original principal balance of $1,500,000, a current outstanding principal balance of approximately $1,497,000 and which is indirectly secured by a 129,660 square foot warehouse building net leased to Rockwell Automation located in Shirley, New York. This loan bears interest at 12%, requires monthly payments of interest and principal in the amount of $15,429.19 and is scheduled to mature on May 1, 2016 at which time the outstanding principal balance is expected to be approximately $1,488,000. The loan is junior in payment priority to a first mortgage loan with a current principal balance of $17,045,480 which bears interest at 6.138% per annum and also matures on May 1, 2016 at which time the outstanding principal balance is expected to be $15,782,179. Non-Performing Mezzanine Loan Acquisition (Meriden, Connecticut) . On September2, 2010, we acquired for $550,000 a non-performing $3,500,000 mezzanine loan, which is indirectly secured by a 180-unit apartment building in Meriden, Connecticut. The loan, which bears interest at 12% per annum, is currently in default. The loan is junior in payment priority to a first mortgage loan which is not in default and which bears interest at 5.83% and has a current principal balance of approximately $23,900,000. Litigation Settlement of Concord Litigation . On August26, 2010, we finalized the settlement of a litigation that had been instituted by Inland American Real Estate Trust, Inc., relating to Concord Debt Holdings LLC, which we refer to as Concord, a joint venture between Lexington Realty Trust, Inland American Real Estate Trust and us. Additional information about the terms of the settlement and the ownership structure for Concord is included in Item 8.01 of our Current Report on Form 8-K filed on September21, 2010, which is incorporated herein by reference. Update on Peter Cooper Village/Stuyvesant Town Litigation . We hold a 22.5% interest in PSW NYC LLC, which we refer to as PSW, a joint venture with Pershing Square Capital Management. PSW holds the three most senior mezzanine loans which are indirectly secured by Peter Cooper Village and Stuyvesant Town, an 11,000 unit apartment complex in New York, New York. On September 16, 2010, the New York State Supreme Court, the trial court level in New York, enjoined the foreclosure by PSW on the collateral for its mezzanine loans. PSW has appealed this ruling and is seeking a ruling from the appellate court which prevents the senior lender from foreclosing on the property until the matter is finally decided. See Risk Factors below for additional information relating to the impact of this court decision or the failure of PSW to obtain a temporary restraining order preventing the senior lender from foreclosing on the property. Acquisition Pipeline We have a network of long-standing relationships with real estate professionals, individual and institutional real estate owners and national and regional lenders. We believe our network of relationships provides us access to an ongoing pipeline of attractive acquisition opportunities. We are currently in discussions regarding a number of acquisition opportunities that have come to our attention through our network of relationships. As of September 20, 2010, we were tracking and evaluating acquisition opportunities that include 17 loan asset opportunities with respect to loans with an estimated acquisition cost of approximately $165,000,000 and two direct property acquisitions for an aggregate purchase price, before financing, of $52,000,000. Although we are continuing to engage in discussions and preliminary negotiations with sellers and have commenced the process of conducting diligence on some of these assets or have submitted non-binding indications of interest, we have not agreed upon terms relating to, or entered into binding commitments with respect to, any of these potential acquisition opportunities. As such, there can be no assurance that we will complete any of the potential acquisitions we are currently evaluating. S-7 THE OFFERING The following is a brief summary of certain terms of this offering. For a more complete description of our common shares, see Description of Our Common Shares in the accompanying base prospectus. Issuer Winthrop Realty Trust Common shares offered by us 5,000,000 shares Common shares outstanding immediately after this offering 26,231,888 shares Use of Proceeds We intend to use the net proceeds of this offering for the acquisition of additional investments and general corporate purposes. New York Stock Exchange Listing Our common shares trade on the NYSE under the symbol FUR. The last reported trading price on September 21, 2010 was $13.85. Transfer Agent Computershare Trust Company, N.A. Restriction on Ownership Our bylaws provide that no person or group of affiliated persons may own, directly or indirectly, more than 9.8% of our common shares. Our board of trustees may, in its discretion, exempt a person from these ownership limits under certain circumstances. Unless the board waives the restrictions or approves a bylaw amendment, common shares owned by a person or group of persons in excess of 9.8% of our outstanding common shares are not entitled to any voting rights; are not considered outstanding for quorum or voting purposes; and are not entitled to dividends, interest or any other distributions with respect to the securities. Risk Factors See Risk Factors beginning on page S-9 of this prospectus supplement and in the 2009 10-K filed with the SEC for a discussion of factors that you should carefully consider before deciding to invest in our common shares. The number of common shares outstanding immediately after the offering is based on 21,231,888 shares outstanding as of September21, 2010, which does not include 946,666 common shares issuable upon conversion of our Series B-1 Cumulative Convertible Redeemable Preferred Shares of Beneficial Interest, 257,142 common shares issuable upon conversion of our SeriesC Cumulative Convertible Redeemable Preferred Shares of Beneficial Interest and 100,000 shares issuable upon exercise of outstanding options. Except as otherwise stated, the information in this prospectus supplement does not take into account the exercise of the underwriters option to purchase additional shares in the event the underwriter sells more than 5,000,000 shares. S-8 RISK FACTORS Investing in our common shares involves risks that could affect us and our business as well as the real estate industry generally. Before purchasing our common shares, you should carefully consider the Risk Factors discussed below in this prospectus supplement and in our 2009 10-K. Those Risk Factors update and replace the Risk Factors identified in the accompanying base prospectus under the caption Risk Factors. Each of the risks described could result in a decrease in the value of our common shares and your investment therein. Much of the business information as well as the financial and operational data contained in our risk factors is updated in our periodic reports, certain of which are also incorporated by reference into this prospectus supplement. Although we have tried to discuss key factors, please be aware that other risks may prove to be important in the future. New risks may emerge at any time and we cannot predict such risks or estimate the extent to which they may affect our financial performance. This offering will be highly dilutive, and there may be future dilution of our common shares. This offering will have a highly dilutive effect on our expected earnings per share for the year ending December 31, 2010, as we have 21,231,888 common shares outstanding as of September 21, 2010. Additionally, subject to the 90-day lock-up period restrictions described in Underwriting, and certain restrictions on the issuance of securities with rights senior to our existing Series B-1 Cumulative Convertible Redeemable Preferred Shares (which we refer to as our Series B Shares) and Series C Cumulative Convertible Redeemable Preferred Shares (which we refer to as our Series C Shares), we are not restricted from issuing in the future additional common shares or preferred shares, including any securities that are convertible into or exchangeable for, or that represent the right to receive, common shares or preferred shares or any substantially similar securities. The market price of our common shares could decline as a result of sales of a large number of our common shares in the market after this offering or the perception that such sales could occur. In addition, this offering will result in a downward adjustment to the conversion price of our Series B Shares and Series C Shares, which will result in additional dilution upon a conversion of any such preferred shares. We may change the dividend policy for our common shares in the future. We currently expect to pay aggregate annual dividends of $0.65 per share with respect to the 2010 taxable year which approximates our expected taxable income, of which we have paid $0.325 as of the date of this prospectus supplement. However, the decision to declare and pay dividends on our common shares in the future, as well as the timing, amount and composition of any such future dividends, will be at the sole discretion of our Board of Trustees in light of conditions then existing, including our earnings, financial condition, capital requirements, debt maturities, the availability of debt and equity capital, applicable REIT and legal restrictions and the general overall economic conditions and other factors. The actual dividend payable will be determined by our Board of Trustees based upon the circumstances at the time of declaration and the actual dividend payable may vary from such expected amounts. Any change in our dividend policy could have a material adverse effect on the market price of our common shares. The trading price of our common shares has been, and may continue to be, subject to significant fluctuations. From January 1, 2010 through September 21, 2010, the closing sale price of our common shares on the New York Stock Exchange has ranged from $10.10 to $14.54 per share. The market price of our common shares may fluctuate in response to company-specific and securities market events and developments including those described in this Risk Factors section and otherwise described in or incorporated by reference in this prospectus supplement. In addition, the amount of our indebtedness may impact investor demand for our common shares, which could have a material effect on the market price of our common shares. S-9 Failure to renew expiring leases could adversely affect our financial condition. We are subject to the risk that, upon expiration, leases may not be renewed, the space may not be relet or the terms of renewal or reletting, including the cost of any required renovations, may be less favorable than the prior or current lease terms. This risk is substantial with respect to our net leased properties as single tenants lease 100% of each property. Eighteen of our properties, containing an aggregate of approximately 2,844,000 square feet of space are net leased to seven different tenants. Leases accounting for approximately 10% of the aggregate annualized base rents from our operating properties for 2009, representing approximately 9% of the net rentable square feet at the properties, are scheduled to expire in 2010 including the lease with Viacom, Inc. at our Churchill, Pennsylvania property which accounts for approximately $3,000,000 in annual rental revenue and the leases with The Kroger Co. with respect to five of our properties which account for approximately $1,050,000. We have received notice that Viacom and Kroger will not be renewing their respective leases when they expire. Other leases grant tenants early termination rights upon payment of a termination penalty. Lease expirations will require us to locate new tenants and negotiate replacement leases with them. The costs for tenant improvements, tenant concessions and leasing commissions with respect to new leases are traditionally greater than costs relating to renewal leases. If we are unable to promptly relet or renew leases for all or a substantial portion of the space subject to expiring leases, or if the rental rates upon such renewal or reletting are significantly lower than expected, our revenue and net income could be adversely affected. The mezzanine loans we invest in are subject to the risk of total loss if a senior lender forecloses on its collateral. We invest in a number of mezzanine loans, the collateral for which is the ownership interest in one or more entities that either directly or indirectly own real property. As our collateral in these loans consists of equity interests, if a more senior lender were to foreclose on its separate and distinct collateral, we would lose our entire investment as the collateral for such loans would become worthless. Additionally, it is possible that a more senior lender can move to block our rights to foreclose which, if such senior lender is successful, would likely result in a loss of our investment. We risk losing our entire $10.1 million investment in our joint venture that owns the most senior mezzanine loans secured by the equity ownership interest in the entities that own Peter Cooper Village and Stuyvesant Town in New York, New York if the joint venture is unsuccessful on its appeal. With respect to our recent $10.1 million investment in PSW, the New York State Supreme Court, the trial court level in New York, granted the motion brought by the senior lender to enjoin PSW from foreclosing on its collateral unless PSW satisfies the senior loan in full because the senior loan is in default and has been accelerated. PSW has appealed the ruling. However, if it is finally determined by the appellate courts that the senior lenders position is correct, our entire $10.1 million investment in PSW, together with any additional expenses in connection with this investment, would be lost. S-10 CAPITALIZATION The following table shows our capitalization as of June 30, 2010 on (i) a historical basis and (ii) as adjusted to reflect net proceeds from the sale by us of 5,000,000 common shares of beneficial interest in this offering, (assuming no exercise of the underwriters overallotment option), after deducting the underwriters fees and our estimated offering expenditures. You should read this table in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations in our Annual Report on Form 10-K and our audited financial statements and related notes for the year ended December 31, 2009 included therein and in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, including the unaudited financial statements and related notes for the quarter ended June 30, 2010 included therein. June 30, 2010 Historicalas Reported Adjusted (in thousands, except par value and share information) DEBT Mortgage loans payable $ 213,375 $ 213,375 Series B-1 Cumulative Convertible Redeemable Preferred shares,$25 per share liquidation preference; 852,000 shares authorized and outstanding 21,300 21,300 Total Debt 234,675 234,675 NON-CONTROLLING REDEEMABLE PREFERRED INTEREST Series C Cumulative Convertible Redeemable Preferred Shares,$25 per share liquidation preference; 144,000 shares authorized and outstanding 3,221 3,221 Total non-controlling redeemable preferred interest 3,221 3,221 EQUITY Winthrop Realty Trust Shareholders Equity: Common Shares, $1 par, unlimited shares authorized; 21,181,449 shares issued at June 30, 2010; 26,181,449 shares assuming offering of 5,000,000 shares 21,181 26,181 Additional paid-in capital 507,440 560,563 Accumulated distributions in excess of net income (299,584 ) (299,584 ) Accumulated other comprehensive loss (73 ) (73 ) Total Winthrop Realty Trust Shareholders Equity 228,964 287,087 Non-controlling interests 12,850 12,850 Total Equity 241,814 299,937 Total Capitalization $ 479,710 $ 537,833 (1) Based upon estimated net proceeds of $58,122,500 from the sale of 5,000,000 common shares in this offering (reflecting 200,000 shares to be acquired by FUR Investors LLC (with respect to which we pay no underwriting fees) and assuming no exercise of the underwriters over-allotment option), after deducting underwriting discounts and commissions and our estimated expenses. Exclusive of 50,439 common shares issued on July 15, 2010 pursuant to our Dividend Reinvestment Plan. S-11 USE OF PROCEEDS We intend to contribute to our operating partnership the net proceeds from the sale of our common shares in this offering, expected to be approximately $58,122,500 (approximately $66,850,625 if the underwriter exercises its over-allotment option in full) assuming 200,000 shares are acquired by FUR Investors LLC and after deducting the underwriting discount and estimated expenses. Our operating partnership intends to use the net proceeds for the acquisition of additional investments and general corporate purposes. FEDERAL INCOME TAX CONSIDERATIONS The following discussion summarizes the material United States federal income tax consequences of the purchase, ownership and disposition of our common shares by persons who hold the securities as capital assets (within the meaning of section 1221 of the Code). This discussion updates and replaces the discussion identified in the accompanying base prospectus under the caption 
